Citation Nr: 1141248	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a low back disorder.  The medical evidence of record shows that the Veteran experienced chronic, recurrent back pain during active military service and has a current diagnosis of a low back disorder.  As such, he was properly provided with a VA medical examination to determine whether his currently diagnosed low back disorder was related to his military service.  This examination was conducted in January 2007, and provided a low back diagnosis of lumbar spine degenerative arthritis with residuals.  The examiner opined that "[r]egarding the [V]eteran's low back condition of the lumbar spine being related to his treatment and injury in service, I cannot resolve this issue without resorting to mere speculation."

When an examiner determines that an opinion cannot be made without resort to mere speculation, it must be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disability, or whether the actual cause is due to multiple potential causes.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed explanation as to the cause of the inability to opine.  In this case, the examiner who provided the January 2007 VA medical opinion did not provide any explanation whatsoever as to why he could not resolve the issue without resorting to mere speculation.  Accordingly, the January 2007 VA medical opinion is inadequate for VA purposes.  Id; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  As such, the claim of entitlement to service connection for a low back disorder must be remanded for a new medical examination.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for a low back disorder.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be informed that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The Veteran must be afforded a VA examination to determine the etiology of any low back disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service treatment records and post-service medical records, the examiner must state whether any currently diagnosed back disorder is related (i.e., 50 percent probability or greater) to the Veteran's military service.  This opinion must include an explanation of the basis for the opinion.  If this opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why the opinion cannot be provided without resort to speculation.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


